Citation Nr: 0115356	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  97-18 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee chondromalacia patella with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to October 1987 
and from November 1989 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased evaluation 
of 10 percent for service-connected left knee chondromalacia 
patella with degenerative changes, effective April 17, 1996.  

The Board notes that in a statement submitted in June 1997, 
the veteran appeared to indicate disagreement with the 
effective date of the 10 percent evaluation for the service-
connected left knee disability.  A statement of the case on 
this issue was issued in June 1998.  In later correspondence 
and in the Informal Hearing Presentation, it was indicated 
that the veteran did not wish to pursue that issue further.  
A notice of disagreement may be withdrawn in writing before a 
timely substantive appeal is filed.  38 C.F.R. § 20.204(a) 
(2000).  Therefore, that issue is not currently before the 
Board.  

The Board also notes that the veteran has raised the issue of 
entitlement to service connection for sinusitis.  The RO 
denied this claim by rating decision in January 1999.  The 
veteran filed a notice of disagreement in April 1999 and a 
statement of the case was issued in April 1999.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2000).  
A substantive appeal must either indicate that the appeal is 
being perfected as to all issues addressed in the statement 
of the case, or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (2000).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later. 38 C.F.R. § 
20.302(b) (2000).  Therefore, to timely perfect her appeal, 
the veteran needed to submit a substantive appeal prior to 
January 2000.  The record contains no substantive appeal on 
this issue and, therefore, it is not currently before the 
Board.


REMAND

By decision in February 2000, the Board denied entitlement to 
an evaluation in excess of 10 percent for the veteran's 
service-connected left knee condition.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Secretary of Veterans Affairs 
moved to remand the claim to the Board and this motion was 
granted by the Court in November 2000.  In his Motion to 
Remand, the Secretary noted that the Board had failed to 
consider the appropriateness of a separate rating for 
arthritis under 38 C.F.R. § 4.59, Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), and VAOPGCPREC 9-98 (Aug. 14, 
1998).  The Secretary further directed that the Board provide 
further discussion regarding consideration under 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), for 
functional loss due to pain. 

The Board notes that the most recent VA examination is from 
December 1997, more than three years ago.  The most recent 
medical treatment records are dated in February 1998, also 
more than three years ago.  The veteran, in a statement 
submitted in July 1998, reported that her left knee condition 
continued to degenerate.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This claim is being remanded for further development based on 
the factual circumstances of the case, but in completing such 
development, but the RO should remain cognizant of the 
redefined obligations under VCAA.  

To properly evaluate the veteran's left knee condition under 
the applicable precedent, and to allow for contemporaneous 
evaluation and examination of the veteran, the Board finds it 
necessary to remand the veteran's claim for further 
development. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated her for her left knee 
disorder since February 1998.  
After securing the necessary release, the 
RO should obtain these records, to the 
extent possible.

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's left 
knee disorder.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should perform any testing, 
including range of motion, necessary to 
provide an assessment of the veteran' s 
condition.  The examiner should note the 
existence, if any of functional loss, 
crepitation, limitation of motion, 
weakness, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, subluxation, and/or 
interference with sitting, standing, and 
weight-bearing.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5. The RO should then adjudicate the claims 
for an evaluation in excess of 10 percent 
for service-connected left knee 
chondromalacia patella with degenerative 
joint disease, to include consideration 
of whether a separate evaluation for 
arthritis of the knee is warranted.  If 
the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until she is notified.  
The veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




